08/26/2020



                                                                                    Case Number: DA 20-0071




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                           Case No. DA 20-0071

DANIEL G. DEBUFF and SANDRA L. DEBUFF,
            Petitioners/Appellees,

       v.

MONTANA DEPARTMENT OF NATURAL RESOURCES AND
CONSERVATION,
          Respondent/Appellant.

                       ORDER GRANTING EXTENSION

      Upon consideration of Appellant’s Unopposed Motion for Extension of

Time to File Reply Brief and good cause appearing,

      IT IS HEREBY ORDERED that the Appellant, Department of Natural

Resources and Conservation, is hereby granted a 30-day extension of time up to

and including October 2, 2020 to prepare, file and serve its reply brief.




c: Brian C. Bramblett; Barbara Chillcott; John E. Bloomquist
                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             August 26 2020